UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4143
KOREY TELEMUS JEFFERY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-613)

                      Submitted: June 25, 2002

                       Decided: July 29, 2002

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JEFFERY
                               OPINION

PER CURIAM:
   Korey Telemus Jeffery pled guilty to one count of unlawful posses-
sion of a firearm by a convicted felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). Based on prior convictions, including a
1998 South Carolina conviction for failure to stop for a blue light, the
district court sentenced Jeffery as an armed career criminal under 18
U.S.C.A. § 924(e) (West 2000). The court also granted the govern-
ment’s motion for downward departure and sentenced Jeffery to 120
months in prison. Without armed career criminal status, Jeffery’s sen-
tence would have been substantially lower. Jeffery challenges his sen-
tence, contending that his conviction for failure to stop for a blue light
did not constitute a predicate offense for the sentencing enhancement
provision of the armed career criminal statute.
   Under 18 U.S.C.A. § 922(g)(1), it is unlawful for a convicted felon
to possess a firearm. An individual who violates § 922(g) faces a
minimum fifteen year sentence if he has three prior convictions for
violent felonies or serious drug offenses. 18 U.S.C. § 924(e). To con-
stitute a crime of violence for purposes of armed career criminal
offender status, the potential for injury is determinative. The court
must focus on the fact of conviction and the statutory definition of the
crime, rather than on the underlying facts of a particular conviction.
Taylor v. United States, 495 U.S. 575, 600-01 (1990); United States
v. Coleman, 158 F.3d 199, 201-02 (4th Cir. 1998) (en banc). The risk
for injury has been found to be sufficiently high to qualify convictions
as crimes of violence in the case of escape, United States v. Hairston,
71 F.3d 115, 117 (4th Cir. 1995), burglary, Taylor, 495 U.S. at 597-
98, and pickpocketing, United States v. Mobley, 40 F.3d 688, 696 (4th
Cir. 1994). We find that the potential for violence that could result
from the failure to stop for a blue light and the potential ensuing con-
frontation between a police officer and the driver is analogous to
potential for violence from these other crimes.
   Consequently, we affirm Jeffery’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                             AFFIRMED